UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 1-905 PPL Electric Utilities Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-0959590 333-173665 LG&E and KU Energy LLC (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 20-0523163 1-2893 Louisville Gas and Electric Company (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 61-0264150 1-3464 Kentucky Utilities Company (Exact name of Registrant as specified in its charter) (Kentucky and Virginia) One Quality Street Lexington, KY40507-1462 (502) 627-2000 61-0247570 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. PPL Corporation Yes X No PPL Energy Supply, LLC Yes X No PPL Electric Utilities Corporation Yes X No LG&E and KU Energy LLC YesX No Louisville Gas and Electric Company Yes X No Kentucky Utilities Company Yes X No Indicate by check mark whether the registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). PPL Corporation Yes X No PPL Energy Supply, LLC Yes X No PPL Electric Utilities Corporation Yes X No LG&E and KU Energy LLC Yes X No Louisville Gas and Electric Company Yes X No Kentucky Utilities Company Yes X No Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, non-accelerated filers, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company PPL Corporation [ X ] [] [] [] PPL Energy Supply, LLC [] [] [ X ] [] PPL Electric Utilities Corporation [] [] [ X ] [] LG&E and KU Energy LLC [] [] [ X ] [] Louisville Gas and Electric Company [] [] [ X ] [] Kentucky Utilities Company [] [] [ X ] [] Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). PPL Corporation Yes No X PPL Energy Supply, LLC Yes No X PPL Electric Utilities Corporation Yes No X LG&E and KU Energy LLC Yes No X Louisville Gas and Electric Company Yes No X Kentucky Utilities Company Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. PPL Corporation Common stock, $0.01 par value, 580,736,054 shares outstanding at July31, 2012. PPL Energy Supply, LLC PPL Corporation indirectly holds all of the membership interests in PPL Energy Supply, LLC. PPL Electric Utilities Corporation Common stock, no par value, 66,368,056 shares outstanding and all held by PPL Corporation at July31, 2012. LG&E and KU Energy LLC PPL Corporation directly holds all of the membership interests in LG&E and KU Energy LLC. Louisville Gas and Electric Company Common stock, no par value, 21,294,223 shares outstanding and all held by LG&E and KU Energy LLC at July31, 2012. Kentucky Utilities Company Common stock, no par value, 37,817,878 shares outstanding and all held by LG&E and KU Energy LLC at July31, 2012. This document is available free of charge at the Investor Center on PPL Corporation's website at www.pplweb.com.However, information on this website does not constitute a part of this Form 10-Q. PPL CORPORATION PPL ENERGY SUPPLY, LLC PPL ELECTRIC UTILITIES CORPORATION LG&E AND KU ENERGY LLC LOUISVILLE GAS AND ELECTRIC COMPANY KENTUCKY UTILITIES COMPANY FORM 10-Q/A Amendment No. 1 FOR THE QUARTER ENDED JUNE30, 2012 Table of Contents Page Explanatory Note 1 Item 6.Exhibits 1 Signatures 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q of PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company for the period ended June 30, 2012, as filed by the Registrants on August 8, 2012 (Original Filing).This Amendment No. 1 is being filed solely to resubmit certain Extensible Business Reporting Language (XBRL) information in Exhibit 101 that was inadvertently excluded from the timely filed Original Filing, in accordance with Rule 405 of Regulation S−T.This Amendment No. 1 does not reflect events that have occurred subsequent to the filing date of the Original Filing. Item 6. Exhibits The following Exhibits are being provided with this report. 101.INS - XBRL Instance Document for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 101.SCH - XBRL Taxonomy Extension Schema for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 101.CAL - XBRL Taxonomy Extension Calculation Linkbase for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 101.DEF - XBRL Taxonomy Extension Definition Linkbase for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 101.LAB - XBRL Taxonomy Extension Label Linkbase for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 101.PRE - XBRL Taxonomy Extension Presentation Linkbase for PPL Corporation, PPL Energy Supply, LLC, PPL Electric Utilities Corporation, LG&E and KU Energy LLC, Louisville Gas and Electric Company and Kentucky Utilities Company 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. The signature for each undersigned company shall be deemed to relate only to matters having reference to such company or its subsidiaries. PPL Corporation (Registrant) PPL Energy Supply, LLC (Registrant) Date:August 8, 2012 /s/Vincent Sorgi Vincent Sorgi Vice President and Controller (Principal Accounting Officer) PPL Electric Utilities Corporation (Registrant) Date:August 8, 2012 /s/Vincent Sorgi Vincent Sorgi Vice President and Chief Accounting Officer (Principal Financial and Accounting Officer) LG&E and KU Energy LLC (Registrant) Louisville Gas and Electric Company (Registrant) Kentucky Utilities Company (Registrant) Date:August 8, 2012 /s/Kent W. Blake Kent W. Blake Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 2
